TilsoN, Judge:
The two appeals listed above have been submitted for decision upon a stipulation to the effect that the market value or price at or about the date of exportation of the involved merchandise, -at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in the usual wholesale quantities and in the ordinary ■course of trade, including all cost, charges, and expenses specified in ■section 402 (d) of the act of 1930, is the appraised value, less any •amount added under duress.
I therefore find and hold the proper dutiable export value of the merchandise covered by said appeals to be the value found by the •appraiser, less any amount added under duress. Judgment-will be -rendered accordingly.